256 S.W.3d 150 (2008)
STATE of Missouri, Respondent,
v.
Robert Eugene VAUGHN II, Appellant.
No. WD 68311.
Missouri Court of Appeals, Western District.
May 13, 2008.
Motion for Rehearing and/or Transfer Denied July 1, 2008.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang, and Jane T. Woods, Attorney General's Office, for respondent.
Before HOWARD, C.J., LOWENSTEIN and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.

ORDER
PER CURIAM.
Robert Vaughn was convicted, after a jury trial, of delivery of a controlled substance, in violation of Section 195.211, and sentenced as a prior and persistent offender, to thirteen years. Vaughn contends that the trial court erred in denying his only request, asking for a mistrial after a police detective testified that he identified Vaughn from photographs of "local subjects involved with narcotics and that had been arrested in the area." This court cannot conclude, in view of the attenuated nature of the statement and the quantum of evidence against Vaughn, that the statement played a decisive role in the jury's verdict. Accordingly, the trial court did not err in overruling Vaughn's motion for a mistrial. Judgment affirmed. Rule 30.25(b).